DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/01/2022 under 35 USC 103 have been fully considered but they are not persuasive. 
Applicant argues that the cited references of Grayson fails to teach, “using a pre-configured  overlap factor to set a reference Tx power to a high level or a low level”, as recited in claim 1. Examiner respectfully disagrees. Grayson discloses using a pre-configured overlap factor to set a reference Tx power to a high level or a low level ( Fig 1,  [0053]- [0054], [0057], [0060], [0065], [0075], [0085], [0104], adjusting the transmit power using a configured threshold level, such as a maximum or intended transmit power, low threshold transmit power, a first transmit power reduction level P1, a second transmit power reduction level P2, associated with coverage area  or overlap  intended coverage area for one or more given Aps for which interference limiting  is being provided). 
Note that an overlap factor is not defined in the claim, therefore Grayson‘s threshold related transmit power associated with boundary/coverage area to reduce interference to any surrounding AP, would cover the claimed language. Moreover, Grayson teaches the power/interference control would be configured ([0074], [0085], [0104]).
Regarding independent claims 10, 19, the Examiner's response to independent claim 1 as noted above has already addressed the applicant's arguments of the independent claims.
Regarding dependent claims, the Examiner's response to the independent claims as noted above has already addressed the applicant's arguments of the dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8, 10-12, 17, 19, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Donepudi (US 20170055186 A1) in view of Grayson ( US 20160295521 A1).
Regarding claim 1, Donepudi discloses:
A method for providing a multi-Het Net Gateway (HNG) gateway Self Organizing Network (SON) (Fig 1, [0028], [0102], [0105], [0120], coordination server 103, SON module in coordination server, with a heterogeneous network) for a wireless network including at least one mobile eNodeB and a plurality of HNGs ( Fig 1, [0028], [0117], [0120], [0126], mobile base station 112, possible multiple Coordinating node/gateway/server/element/module in different heterogeneous networks), comprising: 
ascertaining, by the SON, information from at least one of User Equipment (UE) reports and neighbor detection for a mobile eNodeB attached to an HNG ( Fig 1, [0029], [0091], [0120], coordination server receiving measurement report, mobile base station GPS location information, neighboring cell list with the GPS coordinates); and 
adjusting a configuration for the mobile eNodeB based on location and a state of neighbors obtained from the UE report and neighbor detection ( Fig 1-2, [0029],[0055], [0075], coordination server 103 updates its neighboring cell list based on reports from mobile base station, and sends updated ANR table to mobile base station); 
wherein the mobile eNodeB configuration includes at least one of Physical Cell Identification (PCI) allocation, Tracking Area Code (TAC) allocation, reference Transmit (Tx) power management, and Automatic Neighbor Relations (ANR) table ( Fig 2, [0028]-[0031], information from coordination server, including updated ANR table, PCI list etc); 
generating the ANR table via X2/UE measurements and Global Positioning System (GPS) location ( Fig 2, [0005], a neighbor table is an ANR table,  [0024], [0029], [0057], [0063], the neighbor table (ANR table) comprising PCIs from measurement reports, and GPS locations), and tracking arriving and departing neighbor devices in the ANR table ( [0055], ANR creation may typically be performed dynamically or statically, [0061], ANR table may be created dynamically, [0065], ANR table that is generated through a combination of both static and dynamic means), and the ANR table is updated ( Fig 1,  [0026], [0030], the ANR table is maintained, [0029], [0104], neighbor list is dynamic, [0088], cell info tracked in the ANR table).
Donepudi does not explicitly disclose:
The SON is a distributed Self Organizing Network (dSON); using an overlap factor to set a reference Tx power to a high level or a low level.
However, the teaching of a distributed Self Organizing Network (dSON); using an overlap factor to set a reference Tx power to a high level or a low level is well known in the art as evidenced by Grayson.
Grayson discloses:
a distributed Self Organizing Network (dSON) ( Fig 1, [0024], [0040], SON management system 180 can be deployed across service network 114 and mobile core network 116 (e.g., in a distributed SON (dSON) architecture);
using an overlap factor to set a reference Tx power to a high level or a low level ( Fig 1,  [0053]- [0054], [0057], [0060], [0065], [0075], [0104], adjusting the transmit power using a configured threshold level, such as a maximum or intended transmit power, low threshold transmit power, a first transmit power reduction level P1, a second transmit power reduction level P2, associated with coverage area  or overlap  intended coverage area for one or more given Aps for which interference limiting  is being provided).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Grayson as mentioned above as a modification to Donepudi, such that the combination would allow to use dSON, in order to adopt different SON related actions, and improve operation of provision resources among communication layers in the communication system. 
Regarding claim 2, Donepudi as modified by Grayson discloses  all the features with respect to parent claim 1 as outlined above.
wherein adjusting a configuration for the mobile eNodeB includes allocating a PCI for the mobile eNodeB that is unique from any neighbor's PCI ( Donepudi, Fig 2, [0036]-[0037], [0101]-[0102], neighbor table with PCI identifier, individual PCI allocation with neighbor lists).
Regarding claim 3,  Donepudi as modified by Grayson discloses  all the features with respect to parent claim 2 as outlined above.
wherein the allocating a PCI for the mobile eNodeB includes allocating the PCI from a unique PCI pool assigned to the HNG (Donepudi, [0102]-[0107], a number of PCIs are available for allocation for a dense heterogeneous network).
Regarding claim 8,  Donepudi as modified by Grayson discloses  all the features with respect to parent claim 1 as outlined above.
Donepudi discloses:
wherein adjusting a configuration for the mobile eNodeB includes identifying neighbor cells of the mobile eNodeB ( Fig 2, [0031]-[0035], neighbor table), 
Donepudi does not explicitly disclose:
determining power level adjustments based on arrival and departure of neighbor devices.
Grayson discloses:
determining power level adjustments based on arrival and departure of neighbor devices ( [0021], [0026], [0123]-[0128], adjust a transmit power of small cell respond to various interference).
the combination of Donepudi and Grayson is obvious for the same reasons applied to the claim 1.
Regarding claim 21,  Donepudi as modified by Grayson discloses  all the features with respect to parent claim 1 as outlined above.
the UE learning ANR through an E- UTRAN Cell Global Identifier (ECGI) resolution procedure ( Fig 1, [0023], [0029], [0076], [0084], ECGIs may be associated with the PCI and with the current GPS location to form a 3-tuple).

Claims 10-12, 17, 22 are the system claims corresponding to method claims 1-3, 8, 21 respectively, and rejected under the same rationale set forth in connection with the rejection of claims 1-3, 8, 21 respectively above.

Claims 19 and 23 are the medium claims corresponding to method claims 1 and 21 respectively, and rejected under the same rationale set forth in connection with the rejection of claims 1 and 21 respectively above.

Claims 4-6, 13-15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Donepudi (US 20170055186 A1) in view of Grayson ( US 20160295521 A1) and Agarwal ( US 20160128020 A1).
Regarding claim 4, Donepudi as modified by Grayson discloses all the features with respect to parent claim 1 as outlined above.
Donepudi as modified by Grayson does not explicitly disclose:
wherein adjusting a configuration for the mobile eNodeB includes allocating a TAC for the mobile eNodeB that is unique from any neighbor's TAC.
However, the teaching of wherein adjusting a configuration for the mobile eNodeB includes allocating a TAC for the mobile eNodeB that is unique from any neighbor's TAC is well known in the art as evidenced by Agarwal.
Agarwal discloses:
wherein adjusting a configuration for the mobile eNodeB includes allocating a TAC for the mobile eNodeB that is unique from any neighbor's TAC ([0018], [0039], [0059], a TAC is the unique code that each operator assigns to each of their TAs (e.g. TA1=0x0001 for A neighborhood, TA2=0x0002 for B neighborhood, etc.), a BS would be assigned its own tracking area code (TAC) as normal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Agarwal as mentioned above as a modification to Donepudi (modified by Grayson), such that the combination would allow to use an unique TAC, in order to handle more than one tracking area, and distribute tracking area codes (TACs) corresponding to the tracking areas to each eNodeB in the network. 

Regarding claim 5, Donepudi as modified by Grayson and Agarwal discloses all the features with respect to parent claim 4 as outlined above.
Donepudi as modified by Grayson does not explicitly disclose:
wherein the allocating a TAC for the mobile eNodeB includes allocating a TAC for the mobile eNodeB from a pool of TACs assigned to the HNG.
Agarwal discloses:
wherein the allocating a TAC for the mobile eNodeB includes allocating a TAC for the mobile eNodeB from a pool of TACs assigned to the HNG ( [0022], A tracking area list can contain a maximum of 16 different tracking area identities).
the combination of Donepudi, Grayson and Agarwal is obvious for the same reasons applied to the claim 4.

Regarding claim 6,  Donepudi as modified by Grayson and Agarwal discloses all the features with respect to parent claim 5 as outlined above.
Donepudi as modified by Grayson does not explicitly disclose:
wherein allocating the TAC for the mobile eNodeB comprises allocating the TAC for the mobile eNodeB from the pool of TACs in a round- robin manner while optimizing paging.
Agarwal discloses:
wherein allocating the TAC for the mobile eNodeB comprises allocating the TAC for the mobile eNodeB from the pool of TACs in a round- robin manner while optimizing paging ( Fig. 3, [0022], [0029], [0032],  a maximum of 16 different tracking area identities, paging per TA list, optimized paging algorithm). 
the combination of Donepudi, Grayson and Agarwal is obvious for the same reasons applied to the claim 4.

Claims 13-15 are the system claims corresponding to method claims 4-6 respectively, and rejected under the same rationale set forth in connection with the rejection of claims 4-6 respectively above.

Regarding claim 20,  Donepudi as modified by Grayson discloses all the features with respect to parent claim 19 as outlined above.
Donepudi discloses:
wherein the adjustment to the configuration for the mobile eNodeB includes a PCI allocated for the mobile eNodeB that is unique from any neighbor's PCI ( Fig 2, [0036]-[0037], [0101]-[0102], neighbor table with PCI identifier, individual PCI allocation with neighbor lists); 
Donepudi does not explicitly disclose:
identified neighbor cells of the mobile eNodeB and power level adjustments based on arrival and departure of neighbor devices.
Grayson discloses:
identified neighbor cells of the mobile eNodeB and power level adjustments based on arrival and departure of neighbor devices ( [0021], [0026], [0123]-[0128], adjust a transmit power of small cell respond to various interference).
the combination of Donepudi and Grayson is obvious for the same reasons applied to the claim 19.
Donepudi as modified by Grayson does not explicitly disclose:
a TAC for the mobile eNodeB that is unique from any neighbor's TAC;
Agarwal discloses:
a TAC for the mobile eNodeB that is unique from any neighbor's TAC ( [0018], [0039], [0059], a TAC is the unique code that each operator assigns to each of their TAs (e.g. TA1=0x0001 for A neighborhood, TA2=0x0002 for B neighborhood, etc.), a BS would be assigned its own tracking area code (TAC) as normal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Agarwal as mentioned above as a modification to Donepudi ( modified by Grayson), such that the combination would allow to use an unique TAC,  in order to handle more than one tracking area, and distribute tracking area codes (TACs) corresponding to the tracking areas to each eNodeB in the network.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808. The examiner can normally be reached 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SHAO/               Examiner, Art Unit 2461